IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PITTSBURGH LOGISTICS SYSTEMS,           : No. 115 WAL 2017
INC.,                                   :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
B. KEPPEL TRUCKING, LLC,                :
                                        :
                 Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2017, the Petition for Allowance of Appeal is

DENIED.